Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2020 has been entered.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 12/08/2020, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 15 and 16 when taken in the context of the claims as a whole.  Specifically, the combination of displaying a first execution screen, communicate with an external display, with generating a second screen of the first application being executed, with determining whether the first application supports resizing, with when it does support resizing generate a user interface item for expanding the size of the second execution screen while the application is displayed on the external device, with when first application does not support resizing do not include the user interface item, with both execution screens corresponding to the same first application, with where the first execution screen does not include the user interface item while the first application is displayed.

 Newly cited art Chaudhri et al. (US 20150365306 A1) teaches sharing the same application in a shared screen mode including resizing applications (see ¶6). Joo et al. (US 10444503 B2) teaches determining attributes of contents such as size according to an application type (see Col. 30 and Fig. 9 950).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 15 and 16 as a whole.
Thus, claims 1, 15 and 16 are allowed over the prior art of record.
Claims 2-8 and 17-26 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 07/29/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143